DETAILED ACTION
1.          Claims 11-16 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 1/25/2021, the Office acknowledges the current status of the claims: claims 11, 13, 15, and 16 have been amended.

Response to Arguments
3.          Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant contends Kim does not satisfy the deficiencies of Bachu in view of NPL.
     a) Applicant argues “In Kim, even if spacing between ‘subcarriers spaced apart from one another at q(q>=l) subcarrier intervals’ is changed, ‘a quantity of times in which the SRS has been transmitted’ is irrelevant to ‘the subcarrier spacing between the mutually adjacent subcarriers of the plurality of subcarriers’. Also, ‘subcarriers spaced apart from one another at q(q>=l) subcarrier intervals’ disclosed by Kim is completely different from ‘the subcarrier spacing between the mutually adjacent subcarriers of the plurality of subcarriers’ in a technical sense.” Examiner respectfully disagrees. The language of the claim (with the given interpretation) only requires a spacing between subcarriers that are adjacent to one another. Kim discloses subcarrier intervals between subcarriers in at least [0060-0063].

Claim Rejections - 35 USC § 112
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.          Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            a) Claims 11, 13, 15, and 16 have been amended to include the limitation mutually-adjacent subcarriers. Although Applicant contends the originally-filed disclosure at paragraphs [0132] and [0166] support this feature, neither paragraph, nor the rest of the originally-filed disclosure, provides any clear definition for mutually-adjacent subcarriers. The portions referred to by the Applicant appear to be only relevant to a subcarrier interval between subcarriers, but not mutually-adjacent subcarriers.
a quantity of times in which the SRS has been transmitted varies following the subcarrier spacing between the mutually-exclusive subcarriers of the plurality of subcarriers”. The originally-filed disclosure describes SRS transmission/reception only in paragraphs [0035-0043]. In this portion of the disclosure, there is no description that the number of times an SRS is transmitted depends on the subcarrier spacing between consecutive subcarriers, nor does the disclosure describe the conditions of SRS periodicity and a change based on higher layer information are also required to determine the number of times the SRS has been transmitted.
            c) Dependent claims 12 and 14 do not satisfy the deficiencies of the respective base claims are therefore also rejected.

7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.          Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            a) Claims 11, 13, 15, and 16 have been amended to include the limitation mutually-adjacent subcarriers. The claims are rendered indefinite because the term “mutually-adjacent” has no determinate unit of measure and is unclear in meaning.


Claim Rejections - 35 USC § 103
9.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.         Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0116436 A1 to Bachu et al. (hereinafter “Bachu”), in view of non-patent literature document 3GPP Technical Specification 36.211 version 13.2.0 published June 2016 (hereinafter “NPL”), and further in view of United States Patent Application Publication 2012/0093119 A1 to Kim et al. (hereinafter “Kim”).
            Regarding Claim 11, Bachu discloses a terminal apparatus configured to communicate with a base station apparatus (Bachu: Figure 1 illustrates a UE, element 120, communicating with one or more eNB, elements 110a-c. See also Figure 10 with [0066-0070].), the terminal apparatus comprising:
     frame configuration circuitry configured to organize a frame supporting a plurality of subcarriers (Bachu: Figure 6 with [0049-0050] illustrates and describes the components of a transmitter, or UE. Figure 2 illustrates a radio frame comprising a plurality of subframes. In [0026-0028], Bachu describes how the radio frame(s) support(s) a plurality of subcarriers. In [0049-0050], Bachu further describes architecture of the transmitter to send sounding reference signals (SRS). In [0029-
     transmission circuitry configured to transmit a sounding reference signal (SRS) (In [0049-0050], Bachu further describes architecture of the transmitter to send sounding reference signals (SRS). In [0029-0030], Bachu further describes the SRS is transmitted in a symbol period of each subframe. Figure 3 illustrates the subframe “organization”.).
            Although Bachu discloses a plurality of sub-carriers, Bachu does not expressly disclose that the plurality of sub-carriers being included in an OFDM symbol.
            However, this feature is known in the art as being taught by the technical specification. NPL discloses a plurality of sub-carriers being included in an orthogonal frequency domain multiplexing (OFDM) symbol (NPL: pages 68-70.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Bachu in view of the NPL to show what is well-known in the art to include in an OFDM symbol a plurality of sub-carriers being included for the reasons of mapping physical channels to resource elements.
            The combination is not explicit as to higher layer processing circuitry configured to receive higher layer information indicating subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers, wherein in a case that the transmission circuitry is configured to transmit the SRS within the frame periodically and the subcarrier spacing between the mutually adjacent subcarriers of the plurality of subcarriers is changed based on the higher layer information, a quantity of times in 
            However, this feature is also disclosed in the prior art and disclosed by at Kim. Kim discloses higher layer processing circuitry configured to receive higher layer information indicating subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers (Kim: [0060-0063] – subcarrier spacing is indicated via RRC.), wherein in a case that the transmission circuitry is configured to transmit the SRS within the frame periodically and the subcarrier spacing between the mutually adjacent subcarriers of the plurality of subcarriers is changed based on the higher layer information, a quantity of times in which the SRS has been transmitted varies following the subcarrier spacing between the mutually-adjacent subcarriers of the plurality of subcarriers (Kim: [0060-0063] – the number of times a periodic SRS is transmitted is based on receiving the SRS configuration including a subcarrier interval indication.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Kim to determine an SRS periodicity for the reasons of measuring the status of a plurality of uplink channels to assign appropriate resources.
             Regarding Claim 12, the combination of Bachu, NPL, and Kim discloses the terminal apparatus according to claim 11, wherein Bachu further discloses reception circuitry configured to receive information indicating a plurality of resources used for transmitting the SRS (Bachu: [0070] – in particular to a base station, a 
  
            Regarding Claim 13, Bachu discloses a base station apparatus configured to communicate with a terminal apparatus (Bachu: Figure 1 illustrates a UE, element 120, communicating with one or more eNB, elements 110a-c. See also Figure 10 with [0066-0070].), the base station apparatus comprising:
     frame configuration circuitry configured to organize a frame supporting a plurality of subcarriers (Bachu: Figure 6 with [0049-0050] illustrates and describes the components of a transmitter, or UE. Figure 2 illustrates a radio frame comprising a plurality of subframes. In [0026-0028], Bachu describes how the radio frame(s) support(s) a plurality of subcarriers. In [0049-0050], Bachu further describes architecture of the transmitter to send sounding reference signals (SRS). In [0029-0030], Bachu further describes the SRS is transmitted in a symbol period of each subframe. Figure 3 illustrates the subframe “organization”.),
     reception circuitry configured to receive a sounding reference signal (SRS) (In [0049-0050], Bachu further describes architecture of the transmitter to send sounding reference signals (SRS). In [0029-0030], Bachu further describes the SRS is transmitted in a symbol period of each subframe. Figure 3 illustrates the subframe “organization”.).
            Although Bachu discloses a plurality of sub-carriers, Bachu does not expressly disclose that the plurality of sub-carriers being included in an OFDM symbol.

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Bachu in view of the NPL to show what is well-known in the art to include in an OFDM symbol a plurality of sub-carriers being included for the reasons of mapping physical channels to resource elements.
            The combination is not explicit as to higher layer processing circuitry configured to transmit higher layer information indicating subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers, wherein in a case that the transmission circuitry is configured to transmit the SRS within the frame periodically and the subcarrier spacing between the mutually-adjacent subcarriers of the plurality of subcarriers is changed based on the higher layer information, a quantity of times in which the SRS has been transmitted varies following the subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers.
            However, this feature is also disclosed in the prior art and disclosed by at Kim. Kim discloses higher layer processing circuitry configured to transmit higher layer information indicating subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers (Kim: [0060-0063] – subcarrier spacing is indicated via RRC.), wherein in a case that the transmission circuitry is configured to transmit the SRS within the frame periodically and the subcarrier spacing between the mutually-adjacent subcarriers of the plurality of subcarriers is changed based on the higher layer information, a quantity of times in which the SRS has been transmitted varies following the subcarrier spacing between mutually-adjacent subcarriers of the plurality of subcarriers (Kim: [0060-0063] – the number of times a periodic SRS is transmitted is based on receiving the SRS configuration including a subcarrier interval indication.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Kim to determine an SRS periodicity for the reasons of measuring the status of a plurality of uplink channels to assign appropriate resources.
            Claim 14, dependent upon claim 13, recites similar features as claim 12 and is therefore rejected upon the same grounds as claim 12. Please see above rejection of claim 12.

            Claim 15, directed to a method embodiment of claim 11, recites similar features as claim 11 and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11.
            Claim 16, directed to a method embodiment of claim 13, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 23, 2021